UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


In Re: BOBBY G. PARKS,                     
                                Debtor.


RANDALL PARSONS,
                                           
                Plaintiff-Appellant,
                                                    No. 03-1072
                  v.
BOBBY G. PARKS,
               Defendant-Appellee,
ROBERT E. WICK,
                       Trustee-Appellee.
                                           
            Appeal from the United States District Court
      for the Western District of Virginia, at Big Stone Gap.
             Glen M. Williams, Senior District Judge.
            (CA-01-93, BK-00-1913-WSB, AP-00-155)

                   Submitted: November 26, 2003

                       Decided: December 19, 2003

       Before WILLIAMS and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                               COUNSEL

Timothy W. McAfee, MCAFEE LAW FIRM, P.C., Norton, Virginia,
for Appellant. Harold R. Montgomery, MONTGOMERY LAW
2                             IN RE: PARKS
OFFICES, Jonesville, Virginia; Tony M. Hutchinson, WOLFE, WIL-
LIAMS & RUTHERFORD, Bristol, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Randall Parsons appeals a district court order vacating the findings
of the bankruptcy court presiding over Bobby Parks’s bankruptcy.
The bankruptcy court found Parks liable for tortiously injuring Par-
sons, awarded Parsons compensatory and punitive damages, and held
that Parks’s debt was not dischargeable under 11 U.S.C. § 523(a)(6)
(2000). For the following reasons, we vacate the district court’s judg-
ment and remand with instructions to reinstate the bankruptcy court’s
order.

   Early in the morning of October 6, 1999, Parsons entered Parks’s
store, the Crossroads Market at Stone Creek, and was shot in the face
by Parks. According to Parsons, he was a regular patron of the Cross-
roads Market and had been told by Parks that he had permission to
enter the store after normal business hours. He remembers nothing of
the shooting itself but testified that he parked his truck in front of the
store, entered the store through unlocked doors, and paid for gas and
a pack of cigarettes with a $20 bill. According to Parsons, Parks was
awake and with another unidentified individual when Parsons entered
the store.

   Parks’s version of the events differed from Parsons. According to
Parks, Parsons forced his way into the locked store and Parks shot
him, believing that he was an intruder. After a hearing at which both
parties testified, the bankruptcy court found Parsons’s story the more
credible. The bankruptcy court’s conclusions were based in part on
testimony from the investigating officer, Lieutenant Hammonds, who
                             IN RE: PARKS                              3
stated that he found no indications of a forced entry into the store.
Hammonds believed that the location of Parsons’s body further sup-
ported Parsons’s version of events. The bankruptcy court concluded
that: (1) Parks willfully, maliciously, and intentionally shot Parsons,
(2) Parks was liable to Parsons in the amount of $683,319.03 in actual
damages and $100,000 in punitive damages, and (3) the debt was
nondischargeable under 11 U.S.C. § 523(a)(6).

   Parks appealed to the district court, which reversed the bankruptcy
court’s decision. Specifically, the district court found that Parks’s
actions "were in self defense at best and negligent and reckless at
worst," and "in neither case can there be a finding of willful and mali-
cious intent." (J.A. at 179.) Parsons now appeals.

   We review the judgment of the district court sitting in review of a
bankruptcy court de novo, applying the same standards of review
applied in the district court. In re Wilson, 149 F.3d 249, 251-52 (4th
Cir. 1998). The bankruptcy court’s findings of facts will not be set
aside unless clearly erroneous. In re Johnson, 960 F.2d 396, 399 (4th
Cir. 1992); Bankr. R. 8013. Our review of the bankruptcy court’s
application of the law is de novo. Id.

   Section 523(a)(6) of the Bankruptcy Code provides that a discharge
under § 727 does not discharge a debt arising from a "willful and
malicious injury by the debtor to another entity or to the property of
another entity." 11 U.S.C. § 523(a)(6). The Supreme Court has estab-
lished guidelines for determining whether a debt arises from a willful
and malicious injury. Kawaauhau v. Geiger, 523 U.S. 57, 59 (1998)
(holding that Section 523(a)(6) does not except from discharge debts
arising from negligently or recklessly inflicted injuries); see also St.
Paul Fire & Marine Ins. Co. v. Vaughn, 779 F.2d 1003, 1009 (4th
Cir. 1985) (noting that in the context of § 523(a)(6), "willful" means
"deliberate or intentional"). In Kawaauhau, the Court concluded that
for a debt to be nondischargeable under § 523(a)(6), the debtor must
have actually intended to cause injury, not merely an act that resulted
in an injury. The test, then, is whether the debtor acted with " substan-
tial certainty [that] harm [would result] or a subjective motive to
cause harm." In re Miller, 156 F.3d 598, 603 (5th Cir. 1998).

   Our review of the record discloses that the bankruptcy court’s fac-
tual findings were not clearly erroneous and that the bankruptcy court
4                            IN RE: PARKS
applied the correct legal standard. Parks testified three times during
the trial that he "threw [his] gun up and shot [Parsons]." (J.A. at 101,
106, 112). Parks never claimed that the shooting was a mistake or an
accident. Parsons’s mother testified that her other son, Parsons’s
brother, had a hostile encounter with Parks sometime before the
shooting, suggesting a possible motive. The bankruptcy court con-
cluded that "in the light of all other evidence in this case, [ ] the
Defendant shot the Plaintiff knowingly and for some reason which he
has yet to acknowledge." (J.A. at 143). Clearly, considering the evi-
dence as a whole, one is not "left with the definite and firm conviction
that a mistake has been committed" by the bankruptcy judge. See
Anderson v. City of Bessemer, 470 U.S. 564, 567 (1985). Accord-
ingly, we vacate the district court’s order reversing the bankruptcy
court’s decision and remand with instructions to reinstate the bank-
ruptcy court’s order. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                        VACATED AND REMANDED